Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed 2 October 2020.  Claims 1-3, 6-7, 10-13, 15-17, 19 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 October 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-10, 14-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Cusack et al. (US 2008/0129844 A1) and further in view of Uchida (US 2012/0290981 A1).

Claim 1: Choe method for content management, comprising: 
receiving, by an electronic device, a captured photo including images of one or more physical display devices with respective first content currently displayed, capturing an image of wall on which a plurality of digital frames are arranged (P. 0395)
recognizing the first content displayed on at least one physical display device, tagging an image on each registered on each frame in the captured image(P. 0395); 
identifying a display device identification (ID) of the at least one physical display device based on the recognized first content, information related to the digital frame may include an ID, a local network IP, a model number (P. 0238), the tagged images allowing each frame to be identified (P. 0395); and
controlling the first content displayed on the at least one physical display device comprising causing the first content currently displayed on the at least one physical display device to change, based on the display device ID of the at least one physical display device, upon interaction with the captured photo via the electronic device, the first frame, the second frame and the third frame each display respective images, the three frames and their respective images are displayed on the mobile terminal(P. 0267) a user may flick or swipe an image displayed in one of the frames to change the image (P. 0270). 

Choe does not disclose receiving a captured photo including images of an environment; on a user interface, overlaying each of the images of the one or more physical display devices in the captured photo with an outline region, as disclosed in the claims.  However, in the same field of invention, Cusack discloses an environment .  Therefore, considering the teachings of Choe and Cusack, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving a captured photo including images of an environment; on a user interface, overlaying each of the images of the one or more physical display devices in the captured photo with an outline region with the teachings of Choe.  One would have been motivated to combine receiving a captured photo including images of an environment; on a user interface, overlaying each of the images of the one or more physical display devices in the captured photo with an outline region with the teachings of Choe in order to make the frames in Choe more recognizable by emphasizing and demarking the frames do that the user may more readily distinguish the frames from the environment.

Choe does not disclose recognizing a displayed feature of the first content displayed on at least one physical display device, as disclosed in the claims.  However, in the same field of invention, Uchida discloses photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) .  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine recognizing a displayed feature of the first content displayed on at least one physical display device with the teachings of Choe and Cusack.  One would have been motivated to combine recognizing a displayed feature of the first content displayed on at least one physical display device with the teachings of Choe and Cusack in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

The examiner believes that it is possible to interpret Choe such that Choe does not disclose identifying a display device identification (ID) of the at least one physical display device based on the recognized displayed feature of the first content, as disclosed in the claims.  That is, while Choe discloses that each frame has an ID and registering an apparatus identification ID in a table (P. 0041), photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) determining if the target is registered (P. 0066) where the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine identifying a display device identification (ID) of the at least one physical display device based on the recognized displayed feature of the first content with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine identifying a display device identification (ID) of the at least one physical display device based on the recognized displayed feature of the first content with the teachings of Choe, Cusack and Uchida in order to simplify and make the system of Choe for linking 

Claim 2: Choe, Cusack and Uchida disclose the method of claim 1, and Choe further discloses delineating regions, on the captured photo, via a computer vision technique, each region corresponding to a distinctive display device of the one or more physical display devices, wherein interaction with the captured photo including interaction with at least one of the one or more regions, the frame objects are displayed on the screen of the mobile device (P. 0248, Figures 4B-6) and Uchida discloses registering an apparatus identification ID in a table (P. 0041), photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) determining if the target is registered (P. 0066).  Therefore, considering the teachings of Choe and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the display device ID is retrieved from a look up Page 3 of 25Patent Application No. 15/283,005Docket No.: SAM2D-P.e24Reply to Advisory Action dated March 11, 2019table that includes a relationship between the display device ID and currently displayed image with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine the display device ID is retrieved from a look up Page 3 of 25Patent Application No. 15/283,005Docket No.: SAM2D-P.e24Reply to Advisory Action dated March 11, 2019table that includes a relationship between the display device ID and currently displayed image with the teachings of Choe, Cusack and Uchida in order to simplify and make the 

Claim 8: Choe, Cusack and Uchida disclose the method of claim 1, and Choe further discloses receiving a selection of a portion of an image of the first content; receiving instructions to crop the portion; and causing the cropped portion to be displayed in a selected display device of the one or more physical display devices, a part of an original image which corresponds to a moved location of a digital frame may be output, for a large original image, a part of the original image corresponding to a location where a digital frame is placed may be output according to the placed position of the digital frame (P. 0367). 

Claim 9: Choe, Cusack and Uchida disclose the method of claim 1, and Choe further discloses receiving a selection of one or more portions of an image of the second content; receiving cropping instructions to crop the one or more portions; and causing the cropped one or more portions to be displayed across the at least two display devices, , a part of an original image which corresponds to a moved location of a digital frame may be output, for a large original image, a part of the original image corresponding to a location where a digital frame is placed may be output according to the placed position of the digital frame (P. 0367). 



Claim(s) 15 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 10 and is/are directed to the same rationale.

Claim 18: Choe, Cusack and Uchida disclose the non-transitory processor-readable medium of claim 15, and Choe further discloses the one or more physical display devices are linked to a network, digital frames communicate with the mobile terminal via a local or cloud-based network (P. 0237).  Choe does not disclose wherein recognizing the displayed feature of the first content comprises at least one of performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content, as disclosed in the claims.  However, Choe discloses an image registered on each frame may be tagged, which may allow for identifying each frame, and the captured image may be stored and viewed as a registered frame image (illust) (P. 0395) and Cusack discloses using license plate recognition to recognize a license plate (P. 0051) and Uchida discloses the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), .  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein recognizing the displayed feature of the first content comprises at least one of performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine wherein recognizing the displayed feature of the first content comprises at least one of performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Cusack and Uchida in order to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Claim(s) 20 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 14 and is/are directed to the same rationale.

(s) 3, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Cusack et al. (US 2008/0129844 A1)  and Uchida (US 2012/0290981 A1) and further in view of Manico et al. (US 2008/0165082 A1).

Claim 3: Choe, Cusack and Uchida disclose the method of claim 1, but do not disclose causing a second content to be sent to at least two display devices of the one or more physical display devices for display; wherein the second content is displayed across the at least two display devices maintaining spatial relationship of the second content, as disclosed in the claims.  However, Uchida discloses repeating the above-described procedure to set an operation menu for each target apparatus with respect to a plurality of target apparatuses to be operated by the cellular phone terminal (P. 0060).  In the same field of invention, Manico discloses placing a cluster of display devices on a wall to display pictures allowing a single image to be presented across the displays in a relatively continuous manner (P. 0003) the devices of the invention can be of any number and can be located in any free form pattern or position, and the display devices, digital picture frames, can receive multimedia content wirelessly, and the user can modify their positions and location at any time (P. 0008), the digital photo frames are placed in close proximity to one another and arrayed in a single row, a panoramic digital image can be presented across the individual frames, without user intervention, the panoramic .  Therefore, considering the teachings of Choe, Cusack, Uchida and Manico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine causing a second content to be sent to at least two display devices of the one or more physical display devices for display; wherein the second content is displayed across the at least two display devices maintaining spatial relationship of the second content with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine causing a second content to be sent to at least two display devices of the one or more physical display devices for display; wherein the second content is displayed across the at least two display devices maintaining spatial relationship of the second content with the teachings of Choe, Cusack and Uchida in order to provide the user with a more flexible system for displaying content to a plurality of digital frames by allowing the user to have the choice of displaying an image in any one of the frames or to emphasize an image by displaying the whole image across multiple frames.

Furthermore, Cusack discloses each of the regions of interest are displayed in an enhanced manner with the environment as a background and each regions of interest is demarked from the background by a border (P. 0081, Figs. 3A-B), and, alternatively, the images of the regions of interest can be displayed on second device and each image of the regions of .  Therefore, considering the teachings of Choe, Cusack, Uchida and Manico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the outline region is on top of and encompasses each of the images of the one or more physical display devices in the captured photo with the teachings of Choe, Cusack, Uchida and Manico.  One would have been motivated to combine the outline region is on top of and encompasses each of the images of the one or more physical display devices in the captured photo with the teachings of Choe, Cusack, Uchida and Manico in order to provide the user with a more flexible system for displaying content to a plurality of digital frames by allowing the user to have the choice of displaying an image in any one of the frames or to emphasize an image by displaying the whole image across multiple frames.

Claim(s) 12 is/are directed to device (for content management comprising a memory storing instructions and at least one processor executing the instructions) claim(s) similar to the method claim(s) of Claim(s) 3 and is/are directed to the same rationale over Choe in view of Cusack and Uchida and further in view of Manico.  Claim 12 further includes, the display device ID comprises one of a spectrum of lighting elements or physical markers, and the spectrum of lighting elements and the physical markers are external to the image. Uchida further discloses a feature pattern formed of feature points extracted from an image of each of various kinds of apparatuses (P. 0042), a feature pattern being a configuration or tone of color of the apparatus (P. 0053), .  Therefore, considering the teachings of Choe, Cusack, Uchida and Manico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the display device ID comprises one of a spectrum of lighting elements or physical markers, and the spectrum of lighting elements and the physical markers are external to the image with the teachings of Choe, Cusack, Uchida and Manico.  One would have been motivated to combine the display device ID comprises one of a spectrum of lighting elements or physical markers, and the spectrum of lighting elements and the physical markers are external to the image with the teachings of Choe, Cusack, Uchida and Manico in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).  

Claim 12 further includes the limitation an image identifier is stored for the displayed feature of the first content prior to recognition of the displayed feature.  Manico discloses images are indexed to identify images for presentation based on image content obtained from the image by performing image object recognition and text recognition (P. 0169) It is clear that the images are first indexed by the image content and then image the image indexing information is used to retrieve an .  One would have been motivated to combine an image identifier is stored for the displayed feature of the first content prior to recognition of the displayed feature with the teachings of Choe, Cusack, Uchida and Manico in order to provide a method of registration for the images and image identifiers for use after the initial registration.

Furthermore, Cusack discloses each of the regions of interest are displayed in an enhanced manner with the environment as a background and each regions of interest is demarked from the background by a border (P. 0081, Figs. 3A-B), and, alternatively, the images of the regions of interest can be displayed on second device and each image of the regions of interest are surrounded by a border (P. 0082, Fig. 4).  Therefore, considering the teachings of Choe, Cusack, Uchida and Manico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the outline region is on top of and encompasses each of the images of the one or more physical display devices in the captured photo with the teachings of Choe, Cusack, Uchida and Manico.  One would have been motivated to combine the outline region is on top of and encompasses each of the images of the one or more physical display devices in the captured photo with the teachings of Choe, Cusack, Uchida and Manico in order to provide the user with a more flexible system for displaying content to a plurality of digital frames by allowing the user to have 

Claim(s) 17 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 12 and is/are directed to the same rationale.

Claim(s) 4-5, 7, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Cusack et al. (US 2008/0129844 A1) and Uchida (US 2012/0290981 A1) and further in view of Schlieski et al. (US 2013/0315445 A1).

Claim 4: Choe, Cusack and Uchida disclose the method of claim 1, and Uchida further discloses a feature pattern formed of feature points extracted from an image of each of various kinds of apparatuses (P. 0042), a feature pattern being a configuration or tone of color of the apparatus (P. 0053), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063), the feature pattern including a power-on or power-off state, which can be recognized by color or a position of a pilot lamp, a screen state or the like (P. 0080).  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine performing content recognition based on display device ID using computer vision, wherein the display with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine performing content recognition based on display device ID using computer vision, wherein the display device ID comprises one of a spectrum of lighting elements or physical markers, and the spectrum of lighting elements and the physical markers are external to the image with the teachings of Choe, Cusack and Uchida in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).

Choe does not disclose an image identifier is stored for the displayed feature of the first content, as disclosed in the claims.  However, in the same field of invention, Schlieski discloses the Pixit service stores the video on a storage device remote from the user (e.g., on media server 108), and establishes associations among the image, the Pixit display, and the associated video, storing in a database a record storing an indication of the image (e.g., a unique identifier that identifies the image) in association with an indication of the Pixit display (e.g., an identifier that identifies the Pixit display), the association of the image, the display device and/or any associated media files may be performed by the device the user used to capture the image (e.g., mobile device 104, mobile device 204) (Ps. 0033, 0056, 0061, 0071).  Therefore, considering the teachings of Choe, Cusack, Uchida and Schlieski, it would have been combine an image identifier is stored for the displayed feature of the first content with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine an image identifier is stored for the displayed feature of the first content with the teachings of Choe, Cusack and Uchida in order to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Claim 5: Choe, Cusack and Uchida disclose the method of claim 1, and Choe further discloses the one or more physical display devices are linked to a network, digital frames communicate with the mobile terminal via a local or cloud-based network (P. 0237).  Choe does not disclose recognizing the displayed feature comprising performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, and an image identifier is stored for the displayed feature of the first content prior to recognizing the displayed feature, as disclosed in the claims.  However, Choe discloses an image registered on each frame may be tagged, which may allow for identifying each frame, and the captured image may be stored and viewed as a registered frame image (illust) (P. 0395) and Uchida discloses the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus .  In the same field of invention, Schlieski discloses the Pixit service stores the video on a storage device remote from the user (e.g., on media server 108), and establishes associations among the image, the Pixit display, and the associated video, storing in a database a record storing an indication of the image (e.g., a unique identifier that identifies the image) in association with an indication of the Pixit display (e.g., an identifier that identifies the Pixit display), the association of the image, the display device and/or any associated media files may be performed by the device the user used to capture the image (e.g., mobile device 104, mobile device 204) (Ps. 0033, 0056, 0061, 0071).  Therefore, considering the teachings of Choe, Cusack, Uchida and Schlieski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine recognizing the displayed feature comprising performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, and an image identifier is stored for the displayed feature of the first content prior to recognizing the displayed feature with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine recognizing the displayed feature comprising performing content recognition on the displayed feature based on pattern matching and accessing a pattern library, and an image identifier is stored for the displayed feature of the first content prior to recognizing the displayed feature with the teachings of Choe, Cusack and Uchida in order to more accurately and efficiently associate a display device with images stored 

Claim 7: Choe and Uchida disclose the method of claim 1, and Choe further discloses the Reply to Advisory Action dated March 11, 2019thet user interface enables various gestures for managing content displayed on the one or more physical display devices, when a touch input is applied to the a frame object, the corresponding image may be selected as the image to be output on the corresponding digital frame (0264, Fig. 5) a plurality of digital frame icons are displayed from which a user may select digital frames (P. 0402, Figure 24) and the selected digital frames are displayed (P. 0404) on the screen of the mobile device to correspond to a real size, location and arrangement (P. 0405) such that the selected frame icons are highlighted to indicate selection (Figure 24).  Choe does not disclose the displayed feature of the first content comprises a watermark marker, as disclosed in the claims.  However, in the same field of invention, Schlieski discloses using image recognition to identify a watermark in an image (P. 0039).  Therefore, considering the teachings of Choe, Cusack, Uchida and Schlieski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displayed feature of the first content comprises a watermark marker with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine the displayed feature of the first content with the teachings of Choe, Cusack and Uchida in order to allow Choe to be more flexible by providing a plurality of image feature recognition methods in addition to the disclosed image feature recognition methods thereby providing the user with more options for image recognition.

Claim 11 Choe, Cusack and Uchida disclose the device of claim 10, and Choe discloses the process is further configured to: delineate regions, on the captured photo, via a computer vision technique, each region corresponding to a distinctive display device of the one or more physical display devices, wherein interaction with the captured photo including interaction with at least one of the one or more regions, the frame objects are displayed on the screen of the mobile device (P. 0248, Figures 4B-6) and Uchida discloses registering an apparatus identification ID in a table (P. 0041), photographing, with a built-in camera installed on a cellular phone, a target apparatus, for example, a TV (P. 0062), extracting a feature pattern of the target apparatus to identify the target apparatus (P. 0063) determining if the target is registered (P. 0066).  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the display device ID is retrieved from a look up table that includes a relationship between the display device ID and currently displayed image with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine the display device ID is retrieved from a look up table that includes a with the teachings of Choe, Cusack and Uchida in order to simplify and make the system of Choe for linking the mobile terminal and the digital frames easier and more efficient (See Uchida: Paragraphs 0007-0009).  

Choe does not disclose an image identifier is stored for the displayed feature of the first content, as disclosed in the claims.  However, in the same field of invention, Schlieski discloses the Pixit service stores the video on a storage device remote from the user (e.g., on media server 108), and establishes associations among the image, the Pixit display, and the associated video, storing in a database a record storing an indication of the image (e.g., a unique identifier that identifies the image) in association with an indication of the Pixit display (e.g., an identifier that identifies the Pixit display), the association of the image, the display device and/or any associated media files may be performed by the device the user used to capture the image (e.g., mobile device 104, mobile device 204) (Ps. 0033, 0056, 0061, 0071).  Therefore, considering the teachings of Choe, Cusack, Uchida and Schlieski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine an image identifier is stored for the displayed feature of the first content with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine an image identifier is stored for the displayed feature of the first content with the teachings of Choe, Cusack and Uchida in order to more accurately 

Claim(s) 16 is/are directed to non-transitory processor-readable medium (that includes a program that when executed by a processor performing a method) claim(s) similar to the method claim(s) of Claim(s) 11 and is/are directed to the same rationale.

Claim(s) 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2017/0068501 A1) in view of Cusack et al. (US 2008/0129844 A1) and Uchida (US 2012/0290981 A1) and further in view of Cok et al. (US 2011/0216966 A1) which is incorporated by reference in Krolczyk et al. (US 2012/0027294 A1).

Claim 6: Choe, Cusack and Uchida disclose the method of claim 1, and Choe further discloses the interaction with the captured image is via a user interface supporting selection of display devices and interaction with the selected display devices, a user is able to interact with the images displayed in each frame object displayed on the mobile terminal (P. 0270, Figure 6).  Choe does not disclose recognizing the displayed feature comprises performing character recognition on the displayed feature, as disclosed in the claims.  However, Cusack discloses using license plate recognition to recognize a license plate (P. 0051).  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the combine recognizing the displayed feature comprises performing character recognition on the displayed feature with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine recognizing the displayed feature comprises performing character recognition on the displayed feature with the teachings of Choe, Cusack and Uchida in order to provide Choe with more flexibility in performing the content recognition by providing both image recognition and character recognition.  

Choe, Cusack and Uchida do not disclose analyzing features of the environment in the captured photo: and mimicking the features of the environment for changing features of digital mat regions of the one or more physical display devices, as disclosed in the claims.  However, in the same field of invention, Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images (P. 0042, Figs. 4A-B) the image to be displayed in a digital picture frame (P. 0071) and Cok incorporated by reference in Krolczyk discloses automatically choosing the color through analysis of an image (P. 0026) for a matte for a photograph (P. 0032, 0039).  Therefore, considering the teachings of Choe, Cusack, Uchida and Cok incorporated by reference in Krolczyk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the combine analyzing features of the environment in the captured photo: and mimicking the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine analyzing features of the environment in the captured photo: and mimicking the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Cusack and Uchida in order to coordinate the image displayed in the digital frame with the surrounding environment to create a combination pleasing to an observer (Krolczyk: P. 0010).

Claim 13 Choe and Uchida disclose the device of claim 10, and Choe further discloses providing selection of display devices via the user interface and interaction with the selected display devices, when a touch input is applied to the a frame object, the corresponding image may be selected as the image to be output on the corresponding digital frame (0264, Fig. 5) a user is able to interact with the images displayed in each frame object displayed on the mobile terminal (P. 0270, Figure 6).  Choe does not disclose wherein recognizing the displayed feature of the first content comprises at least one of: performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content, as disclosed in the claims.  However, Choe discloses an image registered on each frame may be tagged, which may allow for identifying  and Cusack discloses using license plate recognition to recognize a license plate (P. 0051) and Uchida discloses the extracted feature pattern (P. 0079) is a screen state or the like of the target apparatus (P. 0080), where the captured image (image of a celebrity) appearing on the target display apparatus is recognized and performing an action based on recognizing the image (P. 0101).  Therefore, considering the teachings of Choe, Cusack and Uchida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein recognizing the displayed feature of the first content comprises at least one of: performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine wherein recognizing the displayed feature of the first content comprises at least one of: performing content recognition on the displayed feature based on pattern matching and accessing a pattern library; performing character recognition on the displayed feature; or identifying a watermark marker of the first content with the teachings of Choe, Cusack and Uchida in order to more accurately and efficiently associate a display device with images stored on the display device in that images stored on a device are generally unique to that device whereas the physical characteristics of a display device may not be significantly unique.

Choe, Cusack and Uchida do not disclose analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices, as disclosed in the claims.  However, in the same field of invention, Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images (P. 0042, Figs. 4A-B) the image to be displayed in a digital picture frame (P. 0071) and Cok incorporated by reference in Krolczyk discloses automatically choosing the color through analysis of an image (P. 0026) for a matte for a photograph (P. 0032, 0039).  Therefore, considering the teachings of Choe, Cusack, Uchida and Cok incorporated by reference in Krolczyk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Cusack and Uchida in order to coordinate the image displayed in the digital frame 

Claim 19: Choe, Cusack and Uchida disclose the non-transitory processor-readable medium of claim 15, and Choe discloses wherein the user interface enables various gestures for managing content displayed on the one or more physical display devices, when a touch input is applied to the a frame object, the corresponding image may be selected as the image to be output on the corresponding digital frame (0264, Fig. 5) a plurality of digital frame icons are displayed from which a user may select digital frames (P. 0402, Figure 24) and the selected digital frames are displayed (P. 0404) on the screen of the mobile device to correspond to a real size, location and arrangement (P. 0405) such that the selected frame icons are highlighted to indicate selection (Figure 24).  Choe, Cusack and Uchida do not disclose analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices, as disclosed in the claims.  However, in the same field of invention, Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images (P. 0042, Figs. 4A-B) the image to be displayed in a digital  and Cok incorporated by reference in Krolczyk discloses automatically choosing the color through analysis of an image (P. 0026) for a matte for a photograph (P. 0032, 0039).  Therefore, considering the teachings of Choe, Cusack, Uchida and Cok incorporated by reference in Krolczyk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Cusack and Uchida.  One would have been motivated to combine analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices with the teachings of Choe, Cusack and Uchida in order to coordinate the image displayed in the digital frame with the surrounding environment to create a combination pleasing to an observer (Krolczyk: P. 0010).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Amended independent claim 1 comprises, in part, “receiving, by an electronic device, a captured photo including images of an environment 

Claims 10 and 15 have been amended with similar limitations.

Choe discloses capturing an image a wall on which a plurality of digital frames are arranged, identifying each frame in the image an providing the user with the ability to use a touch input to display a photo in a selected frame.  However, while Choe discloses that the wall upon which the digital frames is hung is captured in an image, Choe does not disclose that the wall or any other part of the environment surrounding the frames is processed or recognized.  New prior art reference Cusack has been combined with Choe for this limitation.

Uchida discloses registering an apparatus identification ID in a table and recognizing the frame by a specific feature pattern and an apparatus ID.

The applicant states:
Additionally, amended claim 19 comprises, in part, “analyzing features of the environment in the captured photo; and using the features of the environment for changing features of digital mat regions of the one or more physical display devices’’ (emphasis added), Choe and Uchida, however, are each silent regarding these limitations.

Claims 6 and 13 include similar amendments.
The examiner combined Cok which is incorporated by reference in Krolczyk.  Krolczyk discloses analyzing a region in an image and using the results of the analysis to determine characteristics for a background to display behind the image or a group of images, wherein the image or images in the group of images is demarked from the background by a border surrounding the image or images, and the image can be displayed in a digital picture frame.  Cok, which is referenced by Krolczyk, discloses the 

The applicant states:
Additionally, amended claim 3 comprises, in part, “the outline region is on top of and encompasses each of the one or more physical display devices in the captured, photo” (emphasis added). Amended claims 12 and 17 comprises, in part, similar limitations.

Cusack discloses these limitations as noted above by distinguishing and demarking the ROIs with frames.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2172                                                                                                                                                                                                        6/2/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177